                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

JAMES S. WEDGEWORTH, #654616                      §

VS.                                               §                CIVIL ACTION NO. 6:18cv390

DIRECTOR, TDCJ-CID.                               §
                                    ORDER OF DISMISSAL
       Petitioner James Scott Wedgeworth, an inmate confined within the Texas prison system

proceeding pro se, filed this petition for a writ of habeas corpus challenging several aspects of his

confinement. The case was referred to the United States Magistrate Judge, the Honorable K.

Nicole Mitchell, for findings of fact, conclusions of law, and recommendations for the disposition

of the case.

       On February 4, 2019, Judge Mitchell issued a Report (Dkt. #7), recommending that

Petitioner’s habeas corpus petition be dismissed without prejudice for Petitioner’s failure to

comply with an order of the court (Dkt. #6). Specifically, Judge Mitchell highlighted that while

Petitioner filed a motion to proceed in forma pauperis, he failed to supply the court with a

certified data sheet or trust fund statement as required. A copy of this Report was sent to

Petitioner at his address, with an acknowledgment card. In fact, a copy of the Report was resent

to Petitioner on April 8, 2019, after discovering he was admitted to the Hospital Galveston

Unit. To date, however, Petitioner has neither filed objections to the Report nor complied with

the order.

       Because Petitioner has failed to file objections to Judge Mitchell’s Report, Petitioner is

barred from de novo review by the District Judge of those findings, conclusions, and

recommendations and, except upon grounds of plain error, from appellate review of the

                                                 1
unobjected-to proposed factual findings and legal conclusions accepted and adopted by the district

court. Douglass v. United Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

        The court has reviewed the pleadings in this cause and the Report of the Magistrate

Judge. Upon such review, the court has determined that the Report of the Magistrate Judge is

correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918,

109 S.Ct. 3243 (1989) (where no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law.”).

Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge (Dkt. #7) is

ADOPTED as the opinion of the court. Further, it is

        ORDERED that Petitioner’s habeas action is DISMISSED without prejudice for

Petitioner’s failure to obey an order of the court. A certificate of appealability is DENIED.

Finally, it is

        ORDERED that any and all motions which may be pending in this cause of action are

hereby DENIED.


                 .   SIGNED this the 19th day of March, 2020.




                                                          _______________________________
                                                          RICHARD A. SCHELL
                                                          UNITED STATES DISTRICT JUDGE




                                                2
